I should
like to take this opportunity to thank Mr. Didier Opertti for
his tireless work during the session just closed. I should
also like, on behalf of my Government and my compatriots,
to thank the Secretary-General for his tireless work to carry
forward the principles that unite all the nations represented
in this Hall.
I should like to tell the Assembly about the
fundamental challenges facing my country, which have to
do, in those more specific circumstances, with those more
universal issues that are the concern of this Organization of
all nations.
In only my fourth month as President of El Salvador,
I believe I must say that I recognize what a great honour it
is for me to address the Assembly. During the months when
I was a presidential candidate, my country was full of
confused and contradictory ideas as to its direction and
destiny. I therefore felt the need to counter the many
opposing viewpoints with the one inescapable argument —
the reality of my country — in order to find what direction
that should be. That is why I dropped the political debate
to delve deeply into the only matter that is of interest to
any candidate in El Salvador: reading the relationship
between the citizens of El Salvador and their country in
order to move forward.
That enabled me to identify with rural people, potters,
industrialists and tradespeople in their efforts to build a
decent future for themselves and their families. At no time
during the conversations that I had in various parts of my
country was I asked for privileges or perquisites, and
neither did people demand assistance programmes: they all
wanted to see their own families' destinies built on a
foundation of decent work and their own efforts. That
requirement, those aspirations addressed to my
Government — and to which my Administration is duty
bound — are what bring me to this rostrum to address the
Assembly.
It seems to me that in recent decades significant
progress has been made by our region and by the world as
a whole in developing all the political freedoms. My
country in particular has moved rapidly during the past
seven years through universal suffrage to democratic
institutions and the will of the people expressed in all
organs of the State. Just seven years ago, El Salvador was
completely divided by a fratricidal war; today it has a fully
fledged democracy. And in this effort to move forward,
we have been encouraged and stimulated by many of the
nations whose representatives are listening to these words
here today.
However, I must say that the commitment of nations
to political freedom finds no corresponding stimulus to or
development of economic freedoms: developed countries
respond to our efforts to bring our products to the world
market with protectionism, trade barriers and quotas. By
contrast, our nations are completely open; we have
complete economic freedom; we welcome free trade with
all nations.
What is the cause of this discontinuity between
political freedoms and economic freedoms? How can we
promote political freedom and democracy when the world
is being closed to economic freedom? Neither I nor my
compatriots are asking the world for assistance because of
poverty: we are trying to build honourable nations forged
by our own work. That is the aspiration of my
compatriots, of El Salvador, and of all nations that can
hold up their heads in dignity. It is absurd for us to be
called upon to demonstrate openness when the developed
countries respond with protectionism.
That is why it is important that I highlight these
essential challenges. We must choose the path of freedom,
but not freedom limited to certain areas. It must be
freedom in all its fullness. If political freedom is not
matched by economic freedom, how can we justify the
efforts of those of us who are trying to change our
countries institutionally in order to make them freer?
Some in our region are waxing nostalgic about State
interventionism and other forms of authoritarianism, as a
way of solving our problems.
Future generations will not judge us only by our
deeds; they will judge us too by what we fail to do. If we
lack the courage to speak or to act, they will demand to
know why, on the threshold of the new millennium, we
did not want genuinely to open the world to freedom.
Let me acknowledge United Nations assistance and
intervention in my country. The efforts of Salvadorans to
meet our aspirations to lasting peace would not have met
with success without the proper forum through which to
bring conciliation among Salvadorans: the United Nations.
We must therefore express our gratitude to the
Organization, a house of concord among nations, and to
its Member States, for their involvement in the
achievement of our Peace Agreement. El Salvador has
4


only one way of expressing that gratitude: while
understanding that historical experiences vary, we offer the
world our humble experience so that it may be studied by
any country that chooses to resolve its conflicts by taking
the path of concord.
Following the armed conflict, hundreds of thousands
of Salvadorans were forced to leave their homes and
communities in order to feed their families. Many of my
compatriots have been received in nations represented in
this Hall. Let me address the nations in which Salvadorans
are living, sometimes in difficult circumstances: I ask for
understanding for my compatriots; they are in your
countries solely because they have to earn a living for their
families. They must not be blamed for social tensions that
predate their arrival. I call for respect for those
Salvadorans. Citizens of the world do not lose their dignity
or their rights when they become emigrants. And I wish to
send this message to my compatriots scattered across the
globe because of the armed struggle: in El Salvador there
will always be room for them to thrive. Our common
destiny is linked to our hopes and to a hopeful future: that
we should be together. I am here not only to represent you
but to defend your rights.
In the name of the freedom I have so often evoked, let
me speak of a matter that has been a concern of the
General Assembly: that of the Republic of China on
Taiwan. We believe that when a people, expressing its
sovereign will through democratic elections, elects officials,
chooses a common destiny and builds a vision of its
relations with the rest of the world, it is has the absolute
right to participate on an equal footing with the rest of us
in this forum. For nearly 50 years, we Salvadorans have
maintained relations of all kinds with the Republic of China
on Taiwan. It is our firm hope that that friendly people will
be able to have a voice in this forum.
We also express our concern that so many years have
gone by, and that the matter of setting up operational
machinery to promote peace among nations has so often
come before the Security Council without any resolution. It
is a paradox that, as we speak of concord for the next
millennium, we have been unable to reach agreement on
this matter. This weakens all; it weakens the United
Nations. It is a betrayal of the beliefs of all the nations that
want the Organization to participate actively in promoting
peace.
I stand in solidarity with nations that have been the
victims of natural disasters. We in Central America owe a
debt of gratitude to all who helped us when the recent
hurricane devastated our Republics — non-governmental
organizations, Governments, the United Nations and
friendly nations. That debt of gratitude can be converted
to solidarity only if we say that we in turn want to do our
utmost to help other nations that have been the victims of
natural disasters, such as Turkey and the Republic of
China on Taiwan, not to mention other, no less painful
difficulties such as the conflict that is of such grave
concern to our Colombian brethren.
In solidarity between the peoples of Latin America
and in solidarity between our two countries — for we too
have experienced such a conflict — we offer our brothers
in Colombia any kind of assistance or experience they ask
for to deal successfully with this problem so like the one
that tore apart the lives of the people of El Salvador.
In this Hall that is the forum for the comity of
nations, it is incumbent upon us to give substance to the
rhetoric of our words. For this reason, since you have
done me the honour of patiently listening to me, I would
like to say to you that we, just as you, in our efforts for
our common future, foresee that the entire world will live
in peace, justice and liberty in the years to come.










